Exhibit 10.3

 
CERTIFICATE




I DO HEREBY CERTIFY that I am the Secretary of Lakeland Industries, Inc., a
Delaware corporation (the "Corporation"), and the keeper of its records and
corporate seal and that the following is a correct copy of resolutions duly
adopted by the directors of said Corporation at a meeting of the Board of
Directors duly held on the  day of September 17, 2008, at which meeting a quorum
of the directors was present and voted in favor thereof and that said
resolutions have not been amended or rescinded and are in full force and effect:


"WHEREAS, it is desirable that this Corporation enter into interest rate swaps,
caps, collars, floors, foreign exchange transactions, transactions with respect
to commodities or any similar transaction (including any option with respect to
any of these transactions) from time to time to hedge or otherwise manage
interest rate, commodity price or exchange rate exposure in relation to assets
or liabilities of this Corporation or those of its affiliates.


NOW, THEREFORE, BE IT RESOLVED, that each of the Chief Executive Officer, the
Chief Financial Officer, and the Secretary of this Corporation (each an
"Authorized Officer"), acting singly, is hereby authorized to execute and
deliver on behalf of this Corporation agreements evidencing this Corporation's
obligations in relation to such transactions, any amendments or supplements
thereto, and assignments or terminations thereof, all in such form and upon such
terms as such Authorized Officer shall approve, such approval to be conclusively
evidenced by the execution and delivery of said agreements by any Authorized
Officer.


RESOLVED FURTHER, that all officers of this Corporation acting singly are hereby
authorized to execute and deliver on behalf of this Corporation such other
related agreements, certificates and documents and take such other and further
action as may be necessary or desirable to carry out the transactions authorized
by the foregoing resolution.


RESOLVED FURTHER, that all acts authorized by each of the foregoing resolutions
taken heretofore by any officer authorized therein is hereby ratified as the
authorized act of this Corporation."


I FURTHER CERTIFY that there is no provision in the Articles of Incorporation or
By-laws of the Corporation limiting the power of the Board of Directors to pass
the foregoing resolutions, and that the same are in conformity with the
provisions of said Articles of Incorporation and By-laws.

 
 

--------------------------------------------------------------------------------

 



I FURTHER CERTIFY that each of the persons named below presently holds the
office in the Corporation set forth next to such person's name and that next to
the specification of the office held by each such person is a genuine specimen
of such person's signature.




NAME
OFFICER
SIGNATURE
     
Christopher J. Ryan
President, Chief Executive Officer
/s/ Christopher J. Ryan
     
Christopher J. Ryan
Secretary
/s/ Christopher J. Ryan
     
Gary Pokrassa
Chief Financial Officer
/s/ Gary Pokrassa







IN WITNESS WHEREOF, I have hereunto subscribed my name and affixed the seal of
the Corporation, this 22nd day of September, 2008





 
_/s/ Christopher J. Ryan
 
Christopher J. Ryan
 
Secretary of Lakeland Industries, Inc.







[CORPORATE SEAL]






